The whole court, on considering the question, determined, that hereafter the affidavit presented for the purpose of obtaining the order for the examination of a judgment, and execution debtor, under the first clause of section two hundred and ninety-two of the code of procedure, need not state anything on the subject of the debtor’s property ; and that the practice in that respect, pointed out in the note to Jones v. Lawlin, 1 Sand. R. 722, will no longer be enforced.
At the same time, they held, that if on the examination of the debtor, no property or effects applicable to the judgment should be discovered, the creditor will be ordered to pay costs to the debtor, pursuant to section three hundred and one of the code, unless the creditor can show some good reason for his having required the debtor to submit to the examination.